PER CURIAM.
Appellant, Noris Yolanda Serrano (“defendant”), appeals an order denying her motion to vacate a default obtained by Eduardo Ayala (“plaintiff’) in an action for damages arising from an automobile accident. We reverse finding that the default should have been set aside because the plaintiff knew the defendant intended to defend the lawsuit, and because the default was not due to the defendant’s gross negligence. See Levante v. Corallo, 688 So.2d 427 (Fla. 3d DCA 1997); Ole, Inc. v. Yariv, 566 So.2d 812 (Fla. 3d DCA 1990).
Reversed.